MEMORANDUM ***
Jose Abel Moreno-Corona, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of an immigration judge’s denial of his application for suspension of deportation. We have jurisdiction under former 8 U.S.C. § 1105a(a), see Ram v. INS, 243 F.3d 510, 512 (9th Cir.2001), and we review de novo, see id. at 516. We deny the petition for review.
Petitioner’s contention that applying the stop-time rule to him violates due process is foreclosed by our decision in Ram, 243 F.3d at 517-18.
Petitioner’s contention that the government should be equitably estopped from applying the stop-time rule to him fails because petitioner does not argue that the government engaged in any affirmative misconduct. See Cortez-Felipe v. INS, 245 F.3d 1054, 1057 (9th Cir.2001).
The BIA noted that petitioner did not appear to be eligible for cancellation of removal because he had no qualifying relatives. Consequently, petitioner was not eligible for “repapering” relief, and Alcaraz v. INS, 384 F.3d 1150 (9th Cir.2004), does not affect the result in this petition. See id. at 1152-53, 1155 (for an alien who is ineligible for suspension of deportation solely because of the stop-time rule, “repapering” relief may be available only if the alien is statutorily eligible for cancellation of removal).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), petitioner’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.